^AO 199A (Rev, 6/97) Order Selling Conditions of Release                                                              Page I of^^___Pages




                                     United States District Court

                                                Eastern            District of          Virginia


                   United States of America                            ORDER SETTING CONDITIONS
                                                                                        OF RELEASE
                                V.


                       if.t Defendant
                                                     Ar.           Case Number:           1: 1^02
 IT IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The defendant shall immediately advise the court, defense counsel and the U.S. attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to he notified)                United States District Court

                    401 Courthouse So.. Alexandria. VA        on       ■Vo\u                            Q qf'TTvi m
                                                                                 (j           Date and Time


                                        Release on Personal Recognizance or Unsecured Bond

  IT IS FURTHER ORDERED that the defendant be released provided that:

  ( ^ ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
                The                       unsecuj-ed bond binding the defendant to pay the United States the sum of
                 he defendant executes an unsecured

                   -kriiVaBQxsrji aol\ia>,.c>                                                                 Jona"rUDOOD.              .)
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                    DISTRIBUTION:      COURT      DEFENDANT    PRETRIAL      SERVICES       U.S. ATTORNEY      US. MARSHAL
AO I99B (Rev 12/1 1) Additional Condilions of Release
                                                                                                                                            Page(^ of           Pages
                                                       ADDITIONAL CONDITIONS OF RELEASE
          IT IS FURTHER ORDERED ihai the defendani's release is subject to the conditions marked below:

          (6) The defcndam is placed in the custody of: OeCUTfOCL,
               Person or organization
               Address (imh-ifulxnc i.\ an orgaiiizatioiil
                     state                      VA                                                      Tel. No. >01             5H fl-
who agrees to (a) supervise the defendant,(b) tise every eflort to assure the defendanf.s appearance at all court proceedings, and (c) notify the court
immedtately it the detendant violates a condition of release or is no longer in the ctislodmjTs  custody.
                                                                                    ctislodmji s cusi


                                                                             Signed:
                                                                                                          Cu^iudUm
                                                                                                                                               03lzc*l/'^
                                                                                                                                                         Dale
          (7^The defendant must:
               (a) report on a regular basis to the following agency                   Pretrial Services
      (□ )     (b)    continue or actively seek employment.
      (□)      (c)    continue or start an education program.
      (□l      (d)    surrender any passport to:
      (O)      (e)    not obtain a passport or other international travel document.
                (f) abide by the following restrictions on personal association, residence, or travel:          Do not dcnarl the Washincton D.C
                      metropolitan area without prior approval of Pretrial Services or the Court. PV(t OV                                    \ A AAv.1 j<
      ' ^ ' (8) avoid all contact, directly or indirectly, with any person who is or may be a victim or wiinessMn tile inveldeatioii or
                      including:

      (Ci) (h) get medical or psychiatric treatment:                                                              SE
      (□) (i) return to custody each                            at            o'clock after being released at                   o'clock for employment, schooling.
                     or the following purposes:


      '              ll'ecS" residence at a halfway house or commtinity corrections center, as the pi^trial services office or supervising officer considers
          (k) not possess a firearm, destructive device, or other weapon.
      (U) (I) not use alcohol ( □ )atall< □ ) excessively.
     ( □ ) (111) not u.se or unlawluily possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802. unless prescribed by a licensed
                 medical practitioner.
     ( □ ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                 random frequency and may include untie testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                 prohibited substance screening or testing. The defendant must not obstruct, attempt to obstrtict. or tamper with the efficiency and
    ^) (o) ticctiracy
           participateofinproliibtled
                            a programsubstance screening or testing.
                                       of inpatient or outpatiem<                       HI I I I I            counseling if directed by the pretrial services office or
              .p,                               pp,.„,™p                                                                                     ccnac
                     (U) (1) Curfew. You are restricted to your residence every day ( □ ) from                                  to                   nr r R i ..r
                      yy           directed by the pretrial services office or supervising officer or                                            '
                            (ii) Home Detention. You are restricted to your residence at all times except for employment; education: religious services-
                                 medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations- or other
                                 activities approved in advance by the pretrial services office or supervising officer or
                     ( U ) (ui) Home incarceration. You are restricted to 24-hot.r-a-day lock-down at your residence except for medical necessities and
                                   court appearances or other activities specifically approved by the court
     (^) (q) sttbmit to location monitoring as directed by the pretnal services office or supervising officer and comply with all of the program
                     rwmfemcnts and iiisimclions provided.

                            s^upemSromcer                                                                   P^>' determined by the pretrial services office or
     '°              I,™"                                                                                            ""I' ""                           including
     (^1      (s)           . Qt
                       3^                                                                                                                      mif^
      X                                        "fc (lowopiHer vv)V\Vi
WHITF.. COURT                YliLLOW-niZFF.NDANT I              BlUL-US
          %          no cofVraft ^)w^<vxS                                   ATTORNEY                 PINK- U.S. MARSHAL              GREEN- PRETRIAL SERVICES
 ^AO I99C(Rev. 6/97)Advice of Penallies, ..                                                                  P.-iget   J   of e J     P:ii>i-v

                                                  Advice of Penalties and Sanctions


TO THE DEFENDANT;


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

    A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.
     The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of
not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.
     Federal law makes it a crime punishable by up to 10 years of imprisonment, and a 5250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a 5250,000 fine or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a wimess, victim or informant; or to intimidate or attempt to intimidate a witness,
victim,juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
they involve a killing or attempted killing.
     If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of;
    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined
          not more than $250,000 or imprisoned for not more than 10 years, or both;
    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not
          more than $250,000 or imprisoned for not more than five years, or both;
    (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
    (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
     A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of Defendant

     I acknowledge that 1 am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth
above.




                                                                                                Signature of Defendant


                                                                                                         Address



                                                                                   City and State                            Telephone




                                                 Directions to United States Marshal

     ) The defendant is ORDERED released after processing.
A'   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that the
       defendant has posted bond and/or complied with all other conditions for release. The defendant shall be produced before the
        appropriate judicul officer at the time and place specified, if still in custody.

        Date:             .VVXfti
                                                                                             Signature of iudihmFQffic



                                                                                         Name and Title of Judicial Officer

                    DlSTRJBUnON:       COURT    DEFENDANT       PRETRIAL SERVICE        US. ATTORNEY       US. MARSHAL
